RESCRIPT
CAPOTOSTO, J.
In an action of assumpsit plaintiff seeks to recover compensation for services rendered the defendant in taking care of certain mortgages. After a verdict for the defendant the plaintiff moves for a new trial!"
The plaintiff’s testimony is so interwoven with inconsistencies and untruths as to be unworthy of credence. In spite of the fact that this Court held the plaintiff for -perjury, it has nevertheless * scrupulously reviewed the evidence in this case. Its conclusion is that any other verdict thañ a verdict for the defendant would have put the stamp of approval upon improper conduct.
Motion for new trial denied.